         Case 1:18-cv-02885-ESH Document 61 Filed 11/12/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JEROME CORSI,
Plaintiff,

           v.

ROBERT MUELLER, et al                                Civil Action No. 1:18-cv-02885
Defendants

                                     NOTICE OF APPEAL

       Plaintiff Jerome Corsi (“Plaintiff Corsi”) hereby appeals to the U.S. Court of Appeals for

the District of Columbia Circuit the District Court’s October 31, 2019 order granting

Defendants’ Motion to Dismiss and all other orders averse to Plaintiff Corsi in this matter.

Dated: November 12, 2019                                     Respectfully Submitted,

                                                                /s/ Larry Klayman
                                                             Larry Klayman, Esq.
                                                             KLAYMAN LAW GROUP, P.A.
                                                             D.C. Bar Number: 334581
                                                             2020 Pennsylvania Ave NW #800
                                                             Washington, DC, 20006
                                                             Telephone: (561) 558-5336
                                                             Email: leklayman@gmail.com

                                                             Counsel for Plaintiff

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

November 12, 2019.


                                                      /s/ Larry Klayman
                                                      Larry Klayman, Esq.




                                                 1
